TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00599-CV


SWEPI LP, Appellant

v.

Railroad Commission of Texas and Betty Eyhorn, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-003322, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R

		Appellant's Emergency Motion for a Temporary Writ of Injunction filed in this
appeal on October 6, 2006 is denied.
		Ordered October 6, 2006.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Puryear and Waldrop